 
EMPLOYEE STOCK
 
OWNERSHIP PLAN AND TRUST OF
 
STANDARD MOTOR PRODUCTS, INC.
   
Amended and Restated
 
Effective January 1, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Standard Motor Products, Inc. (the “Company”) has established and
maintained the Employee Stock Ownership Plan and Trust of Standard Motor
Products, Inc. (the “Plan”); and
 
WHEREAS, the Company intends that the Plan meet the requirements of an employee
stock ownership plan under Section 4975 of the Internal Revenue Code of 1986, as
amended (“Code”) for its eligible employees; and
 
WHEREAS, Section 14.1 of the Plan permits the Employer to amend the Plan; and
 
WHEREAS, the Plan was most recently amended and restated effective January 1,
1997; and
 
WHEREAS, the Employer wishes to amend and restate the Plan, effective January 1,
2011, to comply with the requirements of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”), the Pension Protection Act of 2006, the
Worker, Retiree, and Employer Recovery Act of 2008, the Heroes Earnings
Assistance and Relief Tax Act of 2008 (“HEART Act”), and other changes in the
rules and regulations governing the Plan.
 
NOW, THEREFORE, the Plan is hereby amended and restated effective January 1,
2011 except where otherwise specifically stated in the document.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE ONE
DEFINITIONS
1
     
ARTICLE TWO
PURPOSE
12
     
ARTICLE THREE
PARTICIPANTS
13
     
ARTICLE FOUR
COMPANY  CONTRIBUTIONS
14
     
ARTICLE FIVE
EMPLOYEE CONTRIBUTIONS
16
     
ARTICLE SIX
ALLOCATION OF CONTRIBUTIONS AND FORFEITURES
17
     
ARTICLE SEVEN
TERMINATION OF EMPLOYMENT
27
     
ARTICLE EIGHT
MANNER OF PAYMENT
31
     
ARTICLE NINE
ADMINISTRATION
44
     
ARTICLE TEN
CLAIM PROCEDURES
48
     
ARTICLE ELEVEN
TRUSTEES’ POWERS AND DUTIES
50
     
ARTICLE TWELVE
TOP HEAVY RULES
59
     
ARTICLE THIRTEEN
MISCELLANEOUS
68
     
ARTICLE FOURTEEN      
AMENDMENT AND TERMINATION
70
     
ARTICLE FIFTEEN
REPURCHASE OF COMPANY SECURITIES
72
     
APPENDIX I
SPECIAL PROVISIONS APPLICABLE TO EMPLOYEES OF THE GUARANTEED PARTS/SORENSEN
DIVISION OF WICKES MANUFACTURING COMPANY
 

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE ONE
 
Definitions
 
For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless a different meaning is plainly required by the
context:
 
1.1         “Account” means the separate account which the Trustees shall
maintain for a Participant under the Plan pursuant to Section 6.1 of the Plan.
 
1.2         “Accounting Date” means the last day of the Plan Year or such other
interim valuation date as may be set by the Trustees.
 
1.3         “Beneficiary” means a person designated by a Participant, or
otherwise, who is or may become entitled to a benefit under the Plan.
 
1.4         “Break in Service” means an eligibility or vesting computation
period, as the case may be, during which a Participant has not completed more
than 500 Hours of Service. Solely for purposes of determining whether the
Employee incurs a Break in Service under any provision of this Plan, the
Trustees shall credit Hours of Service during an Employee’ s unpaid absence
period due to maternity or paternity leave. The Trustees shall consider an
Employee on maternity or paternity leave if the Employee’s absence is due to the
Employee’s pregnancy, the birth of the Employee’s child, the place with the
Employee of an adopted child, or the care of the Employee’s child following the
child’s birth or placement. The Trustees shall credit Hours of Service under
this paragraph on the basis of the number of Hours of Service the Employee would
receive, on the basis of 8 hours per day during the absence period. The Trustees
shall credit only the number of Hours of Service (up to 501 Hours of Service)
necessary to prevent an Employee’s Break in Service. The Trustees shall credit
all Hours of Service described in this paragraph to the computation period in
which the absence period begins or, if the Employee does not need these Hours of
Service to prevent a Break in Service in the computation period in which his
absence period begins, the Trustee shall credit these Hours of Service to the
immediately following computation period.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5         “Code” means the Internal Revenue Code of 1986, as amended.
 
1.6         “Company” means Standard Motor Products, Inc., a New York
corporation and any successor thereto.
 
1.7         “Company Securities” means shares of stock which constitute employer
securities with respect to the Company as defined in Section 409(l) of the Code.
 
1.8         “Compensation” means the compensation as reported on Form W-2,
excluding military differential pay as described in Section 3401(h) of the Code,
and including any salary reduction contributions made by the Employee pursuant
to a plan described in Section 125 of the Code or qualified under Section 401(k)
of the Code, for services paid by an Employer to an Employee during the Plan
Year.  For purposes of Article IV and Section 6.2 of the Plan, Compensation
shall not include any payments an individual receives while not an Employee,
including, but not limited to, severance payments.
 
If for a Plan Year the average of the ratios of the Compensation for each
Participant (as limited by the second paragraph of this Section) who is not a
Highly Compensated Employee to his Compensation as determined under Section 6.4
for such year (including amounts deferred under a Section 401(k) plan or Section
125 plan maintained by an Employer but after application of the second and third
paragraphs of this Section 1.8) is less than the corresponding average office
ratios during such Plan Year for Participants who are Highly Compensated
Employees, then for all purposes under the Plan, the Compensation of each
Employee who is not a Highly Compensated Employee shall be his compensation as
determined under Section 6.4 for such year (including amounts deferred under a
Section 401(k) plan or Section 125 plan maintained by an Employer).
 
 
2

--------------------------------------------------------------------------------

 
 
For the purposes of Section 6.4 and Article Twelve, Compensation shall include:
 
I)           The Participant’s wages, salaries, fees for professional service
and other amounts received for personal services actually rendered in the course
of employment with the Employer maintaining the Plan (including, but not limited
to, commissions paid salesman, compensation for services on the basis of a
percentage of profits, commissions or insurance premiums, tips and bonuses).
 
II)          In the case of a Participant who is an Employee within the meaning
of Section 401(c)(l) and the regulations thereunder, the Participant’s earned
income (as described in Section 40l(c)(2) and the regulations thereunder.)
 
III)         For purposes of subdivisions (I) and (II) of this subparagraph,
earned income from sources outside the United States (as defined in Section
911(b) of the Code), whether or not excludable from gross income under Section
911 or deductible under Section 913 of the Code.
 
IV)         Amounts described in Sections 104(a)(3), 105(a), and 105(h) of the
Code, but only to the extent that these amounts are includible in the gross
income of the Employee.
 
V)          Compensation shall also include elective contributions that are not
includible in the gross income of the Employee by reason of Section 132(f) of
the Code.
 
VI)         Amounts paid or reimbursed by the Employer for moving expenses
incurred by an Employee, but only to the extent that these amounts are not
deductible by the Employee under Section 217 of the Code.
 
 
3

--------------------------------------------------------------------------------

 
 
VII)       The value of a non-qualified stock option granted to an Employee by
the Employer, but only to the extent that the value of the option is includable
in the gross income of the Employee for the taxable year in which granted.
 
VIII)      The amount includable in the gross income of an Employee upon making
the election described in Section 83(b) of the Code.
 
IX)        Any elective deferral (as defined in Section 402(g)(3) of the Code),
and any amount which is contributed by the Employer at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Section 125 of the Code.
 
For the purposes of Section 6.4 and Article Twelve, Compensation shall not
include:
 
I)           Contributions made by an Employer to a plan of deferred
compensation to the extent that, before the application of the Section 415 of
the Code limitations to that plan, the contributions are not includable in the
gross income of the Employee for the taxable year in which contributed. In
addition, Employer contributions made on behalf of an Employee to a simplified
employee pension described in Section 408(k) of the Code are not considered as
Compensation for the taxable year in which contributed to the extent such
contributions are deductible by the Employee under Section 219(b)(7) of the
Code. Additionally, any distributions from a funded plan of deferred
compensation are not considered as Compensation for Section 415 purposes,
regardless of whether such amounts are includible in the gross income of the
Employee when distributed. However, any amounts received by an Employee pursuant
to an unfunded nonqualified plan may be considered as compensation for Section
415 purposes in the year such amounts are includable in the gross income of the
Employee.
 
 
4

--------------------------------------------------------------------------------

 
 
II)          Amounts realized from the exercise of a nonqualified stock option,
or when restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture.
 
III)         Amounts realized from the sale, exchange, or other disposition of
stock under a qualified stock option.
 
IV)         Other amounts which have special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee), or contributions made by an
Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract as described in Section 403(b) or under a
Section 401(k) Plan (whether or not the contributions are excludable from the
gross income of the Employee).
 
The annual Compensation of each Participant taken into account in determining
allocations for any Plan Year shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with section 401(a)(17)(B) of the Code
(the limit for the 2010 Plan Year is $245,000).  Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan (the determination
period).  The cost-of-living adjustment in effect for a calendar year applies to
annual Compensation for the determination period that begins with or within such
calendar year.
 
1.9            “Disability” means that a Participant, because of a physical or
mental disability, is unable to perform the duties of his customary position of
employment for an indefinite period which the Trustee considers will be of long
and continued duration.
 
1.10           “Disqualified Person” shall have the meaning ascribed to that
term under Section 4975(e)(2).
 
 
5

--------------------------------------------------------------------------------

 
 
1.11           “Eligible Spouse” shall mean a Participant’s spouse if the
Participant and such spouse had been legally married throughout the 1-year
period ending on the date of the Participant’s death. To the extent provided in
any qualified domestic relations order, “Eligible Spouse” shall also mean a
former spouse of the Participant, if such former spouse and Participant had been
married for at least 1 year.
 
1.12           “Employee” means any individual employed by an Employer.
 
1.13           “Employer” means the Company, or any ERISA Affiliate that, with
the consent of the Company, hereafter adopts the Plan, as provided in Section
13.4.
 
1.14           “ERISA” means the Employee Retirement Income Act of 1974, as
amended.
 
1.15           “ERISA Affiliate” means any organization (whether or not
incorporated) which, together with the Employer, is a member of a controlled
group of corporations, is under “common control” or is a member of an
“affiliated service group” within the meaning of Sections 414(b), 414(c) and
414(m) of the Code, respectively.
 
1.16           “Exempt Loan” means a loan (including an extension of credit)
used by the Trust to finance the acquisition of Company Securities, which loan
may be made or guaranteed by a Disqualified Person, provided the loan satisfies
the requirements of Treasury Regulation 54.4975-7(b).
 
1.17           “Fair Market Value” means the fair market value as set by
procedures established by the Trustee that comply with Section 3(18) of ERISA
and Section 4975 of the Code.
 
1.18           “Highly Compensated Employee” means an Employee who (i) was a 5%
owner during the current or preceding Plan Year; or (ii) earned more than
$80,000 (or larger amount, as indexed) for the preceding Plan Year.  The dollar
amount referred to in the prior sentence shall be adjusted in accordance with
regulations issued by the Secretary of the Treasury or his delegate pursuant to
Section 415(d) of the Code, such adjustment to be effective for the Plan Year
beginning in the calendar year for which such adjustment is announced; for 2011,
such amount is $110,000.
 
 
6

--------------------------------------------------------------------------------

 
 
For this purpose, a former employee shall be treated as a highly compensated
employee if
 
A)           such former employee was a highly compensated employee when he
terminated his employment, or
 
B)           such former employee was a highly compensated employee at any time
after attaining age 55.
 
1.19       “Hour of Service” means:
 
(a)           Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for an Employer. These hours shall be credited to
the Employee for the computation period or periods in which duties are
performed;
 
(b)           Each hour for which an Employee is paid, or entitled to payment,
by an Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence. For purposes of this paragraph
(b), a payment shall be deemed to be made by or due from an Employer regardless
of whether such payment is made by or due from an Employer directly, or
indirectly through, among others, a trust fund or insurer to which an Employer
contributes or pays premiums, and regardless of whether contributions made or
due to the trust fund, insurer or other entity are for the benefit of particular
Employees or are on behalf of a group of Employees in the aggregate. In the case
of a family and medical leave of absence a Participant shall be credited, to the
extent required by the Family and Medical Leave Act of 1993, for purposes of
eligibility for participation and vesting, with the total number of Hours of
Service he or she would have worked has he or she not been on a family and
medical leave of absence;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by an Employer. The same Hours of
Service shall not be credited under both paragraph (a) or paragraph (b), as the
case may be, and under this paragraph (c). These hours shall be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period or periods in which the award,
agreement or payment is made. Crediting of Hours of Service for back pay awarded
or agreed to with respect to periods described in paragraph (b) above shall be
subject to the limitations set forth in that paragraph;
 
(d)           No more than 501 Hours of Service shall be credited under
paragraphs (b) and (c) for the nonperformance of duties for any single
continuous period (whether or not such period occurs in a single computation
period). Hours of Service hereunder shall be calculated and credited pursuant to
Section 2530.200b-2(b) and (c) of the Department of Labor regulations which are
incorporated herein by reference. In crediting Hours of Service hereunder, each
Employee for whom the Employer does not maintain hourly work records and who
completes at least one Hour of Service (pursuant to paragraphs (a), (b) or (c)
above) during any week shall be credited with 45 Hours of Service for such week.
For each other Employee, Hours of Service shall be credited based on the number
of hours actually worked. For purposes of this Section 1.19, the term Employee
shall include all persons employed by an Employer including employees covered by
a collective bargaining agreement and the term Employer shall include all ER1SA
Affiliates whether or not they have adopted the Plan;
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding any provision of the Plan to the contrary, in case
of an absence from employment because of qualified military service, an Employee
shall be credited, to the extent required by the Uniform Services Employment and
Reemployment Rights Act of 1994 and Code Section 414(u), for purposes of
eligibility and vesting, with the total number of Hours of Service he would have
worked had he not been on a leave of absence due to military service.
 
1.20        “Normal Retirement Date” means the date on which a Participant
attains 65 years of age.
 
1.21        “Participant” means any present or former Employee who is qualified
to participate and does participate in the Plan and for whom there remains an
account balance.
 
1.22        “Plan” means the tax-qualified stock bonus plan established by the
Company hereunder, designed to invest primarily in Company Securities and known
as the Employee Stock Ownership Plan and Trust of Standard Motor Products, Inc.
 
1.23        “Plan Administrator” shall be the person designated by the Company
from time to time to have full responsibility for compliance with the reporting
and disclosure rules under the Act with respect to the Plan, and such other
duties as may be consistent therewith. lf no such person or committee is
designated, the Company shall be the Plan Administrator.
 
1.24        “Plan Year” means the 12 consecutive month period beginning on
January 1 and ending on December 31.
 
1.25        “Rollover Account” means the amount maintained by the Trustees for a
Participant who has elected to make a rollover contribution as provided in
Section 5.2 of the Plan.
 
1.26        “Trust” means the entity created under the provisions of this Plan.
 
9

--------------------------------------------------------------------------------

 
 
1.27         “Trustees” means the party or parties, individual or corporate, who
are signatories to this Plan as Trustees, and any duly appointed additional or
successor Trustee or Trustees acting hereunder. The Trustees shall be the “named
fiduciaries” referred to in Section 402(a) of ERISA with respect to the control
management and disposition of the assets of the Trust.
 
1.28         “Trust Fund” means the total of the contributions made by the
Employers to the Trust pursuant to the Plan, increased by profits, gains, income
and recoveries received, and decreased by losses, depreciation, benefits paid
and expenses incurred in the administration of the Trust. Trust Funds includes
all assets acquired by investment and reinvestment which are held in the Trust
by the Trustees.
 
1.29         “Year of Service” means a 12 consecutive month period during which
an Employee is credited with at least 1,000 Hours of Service. For purposes of
determining an Employee’s eligibility for participation in the Plan, the initial
12 month period shall begin on the first day on which such Employee shall be
credited with an Hour of Service and the subsequent 12 consecutive month period
shall be Plan Years (including Plan Years prior to the effective date of the
Plan) beginning after the first day on which the Employee is credited with an
Hour of Service. In the case of an Employee who incurs a Break in Service at a
time when he is nonvested in any portion of his benefit, and whose Break in
Service exceeds the greater of (i) 5, or (ii) his years of eligibility service
prior to such Break in Service, his eligibility service prior to such Break in
Service shall be disregarded for eligibility purposes and for the initial 12
consecutive month period for determining his eligibility for participation
following such Breaks in Service.
 
 
10

--------------------------------------------------------------------------------

 
 
1.30         “Year of Vesting Service” means any Plan Year, including Plan Years
beginning prior to January 1, 1997, during which an Employee is credited with at
least 1,000 Hours of Service.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE TWO
 
Purpose
 
2.1           The Plan is established to provide for the participation of
Employees in the growth of the Company by enabling them to acquire stock
ownership interests in the Company, The Plan is intended as a stock bonus plan
qualified under Section 401(a) of the Code and as an Employee Stock Ownership
Plan under Section 4975(e)(7) of the Code and Section 407(d)(6) of ERISA.
 
2.2           The Trust hereunder is designed to invest primarily in Company
Securities and is created for the exclusive benefit of Participants and their
Beneficiaries and shall be interpreted and administered at all times in a manner
consistent with the requirements of the Code and the Regulations thereunder
relating to qualified stock bonus plans and trusts and employee stock ownership
plans. Except as provided in Section 4.4 or Section 9.3(b), the principal or
income of this Trust shall not be paid to or revert to the Company or be used
for any purpose whatsoever other than the exclusive benefit of the Participants
or their Beneficiaries.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
 
Participants
 
3.1         Each Employee who is a Participant in the Standard Motor Products,
Inc. Employees’ Profit Sharing Plan and Trust on December 31, 2010 shall
continue to participate in this Plan on January 1, 2011.
 
For all other Employees, the following eligibility rules shall apply:
 
(a)           Effective March 30, 1998, all former Cooper Industries, Inc.
employees who join the Company shall be eligible to participate in the Plan
immediately.
 
(b)           Any Employee who completes 30 days of service with the Company
shall become a Participant on the first day of the following calendar
quarter.  Thirty days of service shall mean the 30 day period beginning with the
Employee’s date of hire.
 
(c)           Effective July 1, 2003, all former employees of Dana Corporation
who join the Company shall be eligible to participate in the Plan immediately.
 
3.2         If a former Employee who has incurred a termination of employment
again becomes an Employee, then, unless his prior Years of Service are
disregarded for eligibility purposes in accordance with Section 1.29, his prior
service shall be recognized for eligibility purposes in accordance with Section
3.1 above had he not incurred a termination of employment.
 
3.3         Notwithstanding the foregoing, an Employee shall not be eligible to
participate in the Plan if he is covered by a collective bargaining agreement
between Employee representatives and an Employer if retirement benefits were the
subject of good faith bargaining. Further, Employees who are nonresident aliens
and who receive no earned income (within the meaning of Section 911(d)(2) of the
Code) from the Employer which constitutes income from sources within the United
States (within the meaning of Section 861(a)(3) of the Code) shall not be
eligible to participate in the Plan.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE FOUR
 
Company  Contributions
 
4.1         Each Employer, or the Company acting on behalf of such Employer,
shall contribute to the Trust under the Plan for each Plan Year it is in effect
such an amount or amounts as it shall determine to be advisable.
 
4.2         The Trustees shall not be under any duty to inquire into the
correctness of the amount contributed and paid over to the Trustees nor shall
they have any duty to enforce payment of any contributions to be made hereunder.
Employer contributions may be made in whole or in part in cash or in the form of
Company Securities.
 
4.3         If more than one Employer maintains the Plan, the Trustees shall
account separately for each Employer’s contribution(s) for a Plan Year to the
Accounts of those Participants actually employed by that Employer during the
Plan Year. For purposes of Section 6.2, Compensation shall include compensation
paid or accrued during the Plan Year by an Employer during that Plan Year.  For
purposes of Section 6.2, Compensation shall only include compensation paid or
accrued for the period that the Employee is a Participant in the Plan during the
Plan Year.
 
4.4         The establishment of the Plan and Trust by the Company is contingent
upon obtaining the approval of the Internal Revenue Service. In the event that
the Internal Revenue Service fails to approve the Plan and Trust, the Trustees
shall proceed to liquidate the Trust by paying all expenses and returning all
remaining assets to the Employers to which they are attributable as promptly as
practical, but in no event later than 1 year after the date of the resolution of
any appeals before the Internal Revenue Service or the courts. The Trust shall
thereupon terminate. In the event an Employer contribution is made under a
mistake of fact, such contribution shall be returned to the Employer within 1
year after the payment of the contribution, and if a deduction under Section 404
of the Code for a contribution is disallowed, such contribution shall be
returned to the Employer (to the extent disallowed) within 1 year after the
disallowance of the deduction.  The Trustees may require an Employer to furnish
whatever evidence the Trustees deem necessary to enable the Trustees to confirm
that the amount an Employer has requested be returned is properly returnable
under ERISA.
 
 
14

--------------------------------------------------------------------------------

 
 
4.5         Employer contributions may be paid in cash in such amounts and at
such times as may be needed to provide the Trustees with cash sufficient to pay
any currently maturing exempt loan obligations, provided, however, that to the
extent provided in Section 11.12, such loan obligations (principal and interest)
may be paid from cash dividends on Company Securities held by the Plan.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE FIVE
 
Employee Contributions
 
5.1          The Plan does not require or permit contributions by Employees or
Participants.
 
5.2           (a)           Subject to such objective and reasonable terms and
conditions as the Trustees may establish from time to time, an Employee may at
any time make a rollover contribution to this Plan, which shall be held by the
Trustees in a Rollover Account established on behalf of such Employee. Such
Employee shall submit a written certification by the sponsor, administrator or
other party maintaining the plan from which the rollover contribution is to be
received, satisfactory to the Trustees, that the contributions qualifies as a
rollover contribution. The Trustees shall be entitled to rely upon such
certification.
 
(b)           A contribution shall qualify as a rollover contribution if it
satisfies the requirements of a rollover amount with respect to this Plan as an
Eligible Retirement Plan as defined in Section 402(a) of the Code.
 
(c)           A Participant’s Rollover Account shall be distributed at the same
time, to the same party and in the same manner as the Participant’s Account
pursuant to Article Eight.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE SIX
 
Allocation of Contributions and Forfeitures
 
6.1          The Trustees shall establish and maintain an Account in the name of
each Participant and shall determine the accrual of benefits on the basis of the
Plan Year.
 
6.2           (a)           70% of the contributions for a Plan Year made by an
Employer shall be allocated to the Accounts of those Participants (i) who are
Employees or on maternity or paternity leave as of January 1 of the current
year, or (ii) who retire on or after their Normal Retirement Date, die or incur
a Disability during the Plan Year for which the contribution is made, in the
ratio which the Compensation of each such Participant for the Plan Year for
which the contribution is made bears to the total Compensation of all such
Participants for such Plan Year.
 
(b)           30% of the contributions made by an Employer for a Plan Year shall
be allocated to the Accounts of those Participants who (i) have completed at
least 5 Years of Vesting Service by the last day of the Plan Year for which the
contribution is made, and (II) who are Employees or on maternity or paternity
leave as of January 1 of the current Plan Year, or who retire on or after their
Normal Retirement Date, die or incur a Disability during the Plan Year for which
the contribution is made, in the ratio of which the Compensation of each such
Participant for the Plan Year for which the contribution is made bears to the
total Compensation of such Participants for such Plan Year.
 
 
17

--------------------------------------------------------------------------------

 
 
6.3          In no event shall the Trustees allocate to the Account of any
Participant in any Plan Year an Annual Addition (as hereinafter defined) in
excess of the Maximum Permissible Amount (as hereinafter defined). If, as a
result of the allocation of forfeitures, a reasonable error in estimating a
Participant’s annual Compensation, or under other limited facts and
circumstances justify the availability of the rules set forth in this paragraph,
the Annual Additions under the terms of this Plan for a particular Participant
exceed the Maximum Permissible Amount applicable to that Participant for the
limitation year, the excess amounts shall not be deemed Annual Additions in that
limitation year, and the Trustees shall hold the excess in a suspense account
(but only to the extent permitted under current Code regulations and other
relevant guidance) and allocate such amount in the following Plan Year to the
Account from which such excess arose. The Trustees shall not distribute any such
excess to Participants or former Participants. The allocation shall be made as
of January 1 of the current Plan Year.
 
6.4          For purposes of this Article:
 
(a)           Annual Addition shall mean the sum of the following amounts
allocated on behalf of a Participant for a Plan Year: (i) all Employer
contributions allocated to such Accounts, (ii) all forfeitures (including income
allocable thereto) and (iii) the amount of all nondeductible Participant
contributions. For the purpose of this Article, Annual Addition shall also
include excess amounts allocated to Accounts under Section 6.3. Notwithstanding
the foregoing, any Company contributions applied by the Trustees for any Plan
Year to pay interest on an exempt loan and any shares of Company Securities
acquired by the Plan with the proceeds of an exempt loan which are allocated as
forfeitures pursuant to Section 6.2(b) for any Plan Year shall not be included
as Annual Additions, provided that not more than 1/3 of the Company
contributions applied to pay principal and interest on an exempt loan for such
Plan Year are allocated to Participants who are Highly Compensated Employees.
The Trustees may reallocate such Company contributions in order to satisfy this
special limitation.
 
 
18

--------------------------------------------------------------------------------

 
 
Annual Additions shall also include amounts allocated to an individual medical
account (as defined in Section 415(l) of the Code) included as part of a defined
benefit plan maintained by the Company. Furthermore, Annual Additions include
contributions paid or accrued attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code Section
419A(d)(3)) under a welfare benefit fund maintained by the Company.
 
(b)           Except to the extent permitted under Section 414(v) of the Code,
the annual addition that may be contributed or allocated to a participant’s
account under the Plan for any limitation year shall not exceed the lesser of:
(i) $40,000, as adjusted by increases in the cost-of-living under Section 415(d)
of the Code (the limit for the 2010 Plan Year is $49,000), or (ii) 100 percent
of the Participant’s compensation, within the meaning of Section 415(c)(3) of
the Code, for the limitation year.  The compensation limit referred to in (ii)
shall not apply to any contribution for medical benefits after separation from
service (within the meaning of Section 401(h) and Section 419A(f)(2) of the
Code) which is otherwise treated as an annual addition.
 
(c)           Company shall mean all members of a group which constitute a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), or which constitutes a trade or business (whether or
not incorporated) which are under common control (as defined in Code Section
414(c) as modified by Code Section 415(h)), or which constitutes an affiliated
service group as defined by Code Section 414(m).
 
(d)           The Trustees shall treat all defined contribution plans (whether
or not terminated) maintained by the Company or any ERISA Affiliate as a single
plan.
 
6.5         Final Section 415 Regulations.  (a) Effective date.  The provisions
of this Section 6.5 (subject to Section 1.8) shall apply to limitation years
beginning on and after January 1, 2008.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           415 Compensation paid after severance from employment.  415
Compensation (defined as the compensation that shall be considered for Section
415 of the Code purposes only and not for any other purposes under the Plan,
including for purposes of Article IV) shall be adjusted, as set forth herein,
for the following types of compensation paid after a Participant's severance
from employment with the Employer maintaining the Plan (or any other entity that
is treated as the Employer pursuant to Section 414(b), (c), (m) or (o)) of the
Code. However, amounts described in subsections (i) and (ii) below may only be
included in 415 Compensation to the extent such amounts are paid by the later of
2 1/2 months after severance from employment or by the end of the limitation
year that includes the date of such severance from employment. Any other payment
of compensation paid after severance of employment that is not described in the
following types of compensation is not considered 415 Compensation within the
meaning of Section 415(c)(3) of the Code, even if payment is made within the
time period specified above.
 
(i)           Regular pay. 415 Compensation shall include regular pay after
severance of employment if:
 
(1)           The payment is regular compensation for services during the
participant's regular working hours, or compensation for services outside the
participant's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and
 
(2)           The payment would have been paid to the participant prior to a
severance from employment if the participant had continued in employment with
the Employer.
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)           Leave cashouts and deferred compensation.  Leave cashouts shall
be included in 415 Compensation if those amounts would have been included in the
definition of 415 Compensation if they were paid prior to the participant's
severance from employment, and the amounts are payment for unused accrued bona
fide sick, vacation, or other leave, but only if the participant would have been
able to use the leave if employment had continued. In addition, deferred
compensation shall be included in 415 Compensation if the compensation would
have been included in the definition of 415 Compensation if it had been paid
prior to the participant's severance from employment and the compensation is
received pursuant to a nonqualified unfunded deferred compensation plan, but
only if the payment would have been paid at the same time if the participant had
continued in employment with the Employer and only to the extent that the
payment is includible in the participant's gross income.
 
(iii)           Salary continuation payments for military service
participants.  415 Compensation does not include payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (as that term is used in Section 414(u)(1) of the Code) to the
extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.
 
(c)           Administrative delay ("the first few weeks") rule.  415
Compensation for a limitation year shall not include amounts earned but not paid
during the limitation year solely because of the timing of pay periods and pay
dates.  415 Compensation for a limitation year may include amounts earned but
not paid during the limitation year solely because of the timing of pay periods
and pay dates, provided the amounts are paid during the first few weeks of the
next limitation year, the amounts are included on a uniform and consistent basis
with respect to all similarly situated participants, and no compensation is
included in more than one limitation year.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)           Definition of annual additions.  The Plan's definition of "annual
additions" is modified as follows:
 
(i)           Restorative payments. Annual additions for purposes of Section 415
of the Code shall not include restorative payments. A restorative payment is a
payment made to restore losses to a Plan resulting from actions by a fiduciary
for which there is reasonable risk of liability for breach of a fiduciary duty
under ERISA or under other applicable federal or state law, where participants
who are similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan's losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.
 
(ii)           Other Amounts. Annual additions for purposes of Section 415 of
the Code shall not include:  (1) The direct transfer of a benefit or employee
contributions from a qualified plan to this Plan; or (2) Rollover contributions
(as described in Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8),
408(d)(3), and 457(e)(16) of the Code).
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           Change of limitation year.  The limitation year may only be
changed by a Plan amendment. Furthermore, if the Plan is terminated effective as
of a date other than the last day of the Plan's limitation year, then the Plan
is treated as if the Plan had been amended to change its limitation year.
 
(f)           Excess Annual Additions.  Notwithstanding any provision of the
Plan to the contrary, if the annual additions (within the meaning of Section 415
of the Code) are exceeded for any participant, then the Plan may correct such
excess in accordance with relevant IRS guidance, including, but not limited to,
the preamble of the final Section 415 of the Code regulations.
 
(g)           Aggregation and Disaggregation of Plans.
 
(i)            For purposes of applying the limitations of Section 415 of the
Code, all defined contribution plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a "predecessor employer") under
which the participant receives annual additions are treated as one defined
contribution plan. The "Employer" means the Employer that adopts this Plan and
all members of a controlled group or an affiliated service group that includes
the Employer (within the meaning of Section 414(b), (c), (m) or (o) of the
Code), except that for purposes of this Section, the determination shall be made
by applying Section 415(h) of the Code, and shall take into account tax exempt
organizations under regulation Section 1.414(c)-5, as modified by regulation
Section 1.415(a)-1(f)(1). For purposes of this Section:
 
 
23

--------------------------------------------------------------------------------

 
 
(1)           A former Employer is a "predecessor employer" with respect to a
participant in a plan maintained by an Employer if the Employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.
 
(2)           With respect to an Employer of a participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)           Break up of an affiliate employer or an affiliated service
group.  For purposes of aggregating plans for Section 415 of the Code, a
"formerly affiliated plan" of an employer is taken into account for purposes of
applying the Section 415 of the Code limitations to the employer, but the
formerly affiliated plan is treated as if it had terminated immediately prior to
the "cessation of affiliation."  For purposes of this paragraph, a "formerly
affiliated plan" of an employer is a plan that, immediately prior to the
cessation of affiliation, was actually maintained by one or more of the entities
that constitute the employer (as determined under the employer affiliation rules
described in regulation Section 1.415(a)-1(f)(1) and (2)), and immediately after
the cessation of affiliation, is not actually maintained by any of the entities
that constitute the employer (as determined under the employer affiliation rules
described in regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a "cessation of affiliation" means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in Regulation Section
1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a controlled
group), or that causes a plan to not actually be maintained by any of the
entities that constitute the employer under the employer affiliation rules of
regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan
sponsorship outside of a controlled group).
 
(iii)           Midyear Aggregation.  Two or more defined contribution plans
that are not required to be aggregated pursuant to Section 415(f) of the Code
and the regulations thereunder as of the first day of a limitation year do not
fail to satisfy the requirements of Section 415 of the Code with respect to a
participant for the limitation year merely because they are aggregated later in
that limitation year, provided that no annual additions are credited to the
participant's account after the date on which the plans are required to be
aggregated.
 
 
25

--------------------------------------------------------------------------------

 
 
6.6         Effective January 1, 2009, military differential wage payments, as
described in Section 3401(h) of the Code, are considered compensation for
purposes of Section 415(c)(3) of the Code, but are not considered compensation
for any other purpose under the Plan.
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE SEVEN
 
Termination of Employment
 
7.1         All payments made by the Trustees pursuant to this Article shall be
made in the manner provided in Article Eight.
 
7.2         A Participant’s Account shall be 100% non-forfeitable upon his
attainment of his Normal Retirement Age (A) while employed by the Company or any
ERISA Affiliate or (B) while on maternity or paternity leave. The Account of a
Participant who remains in the employ of an Employer after attaining Normal
Retirement Age shall continue to share in Employer contributions.
 
7.3         When a Participant terminates employment prior to attaining Normal
Retirement Age because of death or Disability, the Trustees shall commence
payment of the Participant’s non-forfeitable Account balance as determined under
Section 7.6 to him (or to his Beneficiary if the Participant is deceased), in
accordance with the provisions of Article Eight.
 
7.4         In no event shall the Trustees commence payment under Section 7.3
later than the time prescribed by Article Eight.
 
7.5         The non-vested portion of a Participant’s Account shall be forfeited
at the time the Participant incurs 5 consecutive one-year Breaks in Service or,
if earlier, at the time the Participant receives a lump-sum distribution of the
non-forfeitable portion of his Account upon his termination of participation in
the Plan. A distribution shall be deemed to be made upon termination of
participation in this Plan if such distribution is made prior to the close of
the second Plan Year following the Plan Year in which the termination occurs.
For the purposes of this Section 7.5, if a Participant terminates employment
without having any non-forfeitable interest in his Account, he shall be deemed
to have received an immediate distribution of the non-forfeitable portion of
such Account and thus the non-vested portion of the Account shall at that time
he forfeited.
 
 
27

--------------------------------------------------------------------------------

 
 
In making a forfeiture, to the extent possible, Company Securities held in an
Account that have been acquired pursuant to an exempt loan shall be forfeited
last.  If a Participant’s Account reflects an interest in more than one class of
Company Securities, the Trustees shall treat a Participant who incurs a
forfeiture as forfeiting the same proportion of each such class.
 
Forfeitures arising under this Section 7.5 shall first be applied to the
restoration of previously forfeited amounts to the extent required by Section
7.6. All or any portion of the remaining forfeitures shall be allocated among
the Accounts of Participants in the same manner as provided in Section 6.2(a).
 
7.6         In the event that a former Participant (i) was not 100% vested in
his Account, (ii) received a lump-sum distribution upon his termination of
employment prior to the time he incurred 5 consecutive one-year Breaks in
Service, (iii) who forfeited a portion of his Account upon such distribution,
and (iv) is re-employed by the Company or an ERISA Affiliate prior to the time
he incurs 5 consecutive one-year Breaks in Service, such Participant may elect
on a form prescribed by the Trustees to repay to the Plan in cash, at any time
prior to the earlier of (A) 5 years from his date of re-employment or (B) his
incurring 5 consecutive one-year Breaks in Service, and the full amount
distributed to him upon his prior termination of employment will be restored and
credited to his Account as of such Accounting Date. Any forfeited amount shall
be derived, to the extent necessary, from:
 
(a)           The amount, if any, of Participant forfeitures that would
otherwise be allocated under Section 7.6;
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           The amount, if any, of the Trust Fund net income or gain for the
Plan Year, and
 
(c)           The amount, if any, of Employer contributions under Section 4.1
for the Plan Year, as the Trustees, in their discretion, direct. To the extent
possible, such restoration of forfeitures shall be made in the form of Company
Securities.
 
7.7           (a)           A Participant’s Account balance shall be 100%
non-forfeitable upon his death or Disability (A) while employed by the Company
or an ERISA Affiliate or (B) while on maternity or paternity leave.  Effective
January 1, 2007, a Participant's Account balance shall be 100% non-forfeitable
upon his death while performing qualifying military service as provided in
Section 414(u) of the Code.
 
(b)           A Participant shall receive for each Year of Vesting Service a
non-forfeitable right to such Account balance according to the following
schedule:
 
Years of Vesting Service
 
% of Non-forfeitable Account
         
Less than 2
   
0%
           
2
   
20%
           
3
   
40%
           
4
   
60%
           
5
   
80%
           
6
   
100%
 

 
(c)           Effective March 30, 1998 all former employees of Cooper
Industries, Inc. shall have their prior service with their former organization
count in determining their Years of Vesting Service.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           Effective July 1, 2003, all former employees of Dana Corporation
who join the Company shall have their prior service with their former
organization count in determining their Years of Vesting Service.
 
(e)           With respect to cash dividends paid on Company Securities held
under the Plan, a Participant shall vest in such dividends at the same time
vesting occurs with respect to the underlying Company Securities on which the
dividends are paid.
 
7.8         The following rules shall apply to the determination of Years of
Vesting Service:
 
(a)           Years of Vesting Service before any Break in Service shall be
disregarded if a Participant terminates employment without any non-forfeitable
interest in his Account and the number of consecutive one-year Breaks in Service
equals or exceeds the greater of:
 
i)           the aggregate number of Years of Vesting Service prior to such
consecutive Breaks in Service; or
 
ii)           5.
 
(b)           Years of Vesting Service after any 5 consecutive one-year Breaks
in Service shall not increase the non-forfeitable percentage of the
Participant’s Account which accrued before such Break in Service.
 
7.9         Effective January 1, 2007, notwithstanding any provision of the Plan
to the contrary, in the case of a Participant who dies while performing
qualifying military service as provided in Section 414(u) of the Code, the
survivors of the Participant are entitled to any additional benefits that would
have been provided under the Plan (other than benefit accruals) had the
Participant resumed employment and terminated employment on account of death
pursuant to Section 401(a)(37) of the Code.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE EIGHT
 
Manner of Payment
 
8.1         Except as otherwise provided herein, the Trustees shall direct that
the distribution of the benefits payable to a Participant upon his retirement
after attaining his Normal Retirement Date, or to his Beneficiary upon his
death, commence as soon as practicable after such event, but in all cases prior
to the close of the Plan Year following the Plan Year in which such retirement
or death occurs. The balance in such Participant’s Account shall be for this
purpose determined as of the Accounting Date coincident with or immediately
preceding such distribution.
 
8.2         When a Participant incurs a termination of employment or a
Disability, his benefits shall be distributed as soon as is practicable based
upon the Accounting Date coincident with or immediately prior to such
distribution; provided, however, that if the value of such benefit exceeds
$5,000 then distribution of such benefit shall not commence until the earlier of
(A) the later of his Normal Retirement Date or 62nd birthday, or (B) his death,
unless the Participant, at the time he incurs a termination of employment or
Disability, consents to such earlier distribution of aforesaid.
 
Notwithstanding the foregoing, effective March 28, 2005 and prior to January 1,
2008, distributions greater than $1,000 made in accordance with the provisions
of this Section 8.2 will not  commence until the earlier of (A) the later of his
Normal Retirement Date or 62nd birthday, or (B) his death, unless the
Participant, at the time he incurs a termination of employment or Disability,
consents to such earlier distribution.  Notwithstanding the preceding sentence,
effective January 1, 2008, in the event a Participant incurs a termination of
employment or Disability, and his benefit exceeds $1,000 but does not exceed
$5,000, and the Participant does not elect to have such distribution paid to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly in a lump sum payment, then the Plan
Administrator shall pay the distribution in a direct rollover to an individual
retirement plan designated by the Plan Administrator.
 
 
31

--------------------------------------------------------------------------------

 
 
8.3         Benefits shall be distributed in accordance with the following
methods:
 
(a)           All benefits payable on account of a Participant retiring after
reaching his Normal Retirement Date or on account of his termination of
employment or Disability shall be paid in the form of a single lump sum.
 
(b)           All benefits payable on account of a Participant’s death shall be
distributed to his Beneficiary or Beneficiaries in a lump sum as soon as
practicable after the Accounting Date coincident with or immediately following
the date of such death.
 
Notwithstanding the foregoing, in the event a Participant dies before the
distribution of his Account has begun, a Beneficiary may request in writing that
the distribution be made in a lump sum at some later date within 5 years after
the Participant’s death.
 
(c)           In all events the present value of the portion of the benefit
payable to the Participant shall be greater than 50% of the present value of the
total benefit payable to the Participant and his Beneficiary unless the
Participant’s Beneficiary is his Eligible Spouse, and the distribution of a
Participant’s benefit (or the distribution of any benefit payable upon the death
of a Participant) shall comply with the provisions of Section 401(a)(9) of the
Code and regulations published thereunder. This paragraph shall be administered
in accordance with the Minimum Distribution Incidental Benefit Requirements of
Reg. Section 1.40l(a)(9)-2, and shall apply notwithstanding any other contrary
provisions in this Plan. Any portion of a Participant’s interest that is payable
to (or for the benefit of a Beneficiary) shall begin not later than one year
after the date of the employee’s death or such later date as the Secretary of
Treasury may prescribe by regulation.
 
 
32

--------------------------------------------------------------------------------

 
 
8.4         All benefits payable under the Plan shall be paid or provided for
solely by the Trust Fund. Neither the Company or any other Employer assumes any
liability or responsibility therefor. Notwithstanding any provision hereof, and
unless the Participant otherwise elects, in no event shall the payment of
benefits commence later than 60 days after the close of the Plan Year in which
occurs the latest of:
 
i)           the Participant reaching his Normal Retirement Date;
 
ii)          the 10th anniversary of the year in which the Participant commenced
participation in the Plan; or,
 
iii)         the Participant’s termination of employment.
 
8.5         A Participant, other than a 5% owner, shall have his benefits
commence no later than April 1 of the calendar year following the later of (i)
the calendar year in which he attains age 70-1/2, or (ii) the earlier of (A) the
calendar year with or within which ends the Plan Year in which he becomes a “5%
owner” or (B) the calendar year in which he retires.
 
8.6         Minimum Distribution Requirements.
 
(a)           General Rules
 
i)           Effective Date.  The provisions of this Section 8.6 will apply for
purposes of determining required minimum distributions.  The requirements of
this Section 8.6 will take precedence over any inconsistent provisions of the
Plan.
 
ii)           Requirements of Treasury Regulations Incorporated.  All
distributions required under this article will be determined and made in
accordance with the Treasury regulations under Section 401(a)(9) of the Internal
Revenue Code.
 
 
33

--------------------------------------------------------------------------------

 
 
iii)           TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this article, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (“TEFRA”) and the provisions of the plan that
relate to section 242(b)(2) of TEFRA.
(b)         Time and Manner of Distribution.
 
i)           Required Beginning Date.  The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
 
ii)           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:
 
(1)           If the Participant's surviving spouse is the Participant’s sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later, or as a lump sum within 5
years of the year of the Participant’s death if so elected by the surviving
spouse.
 
(2)           If the Participant’s surviving spouse is not the Participant’s
sole designated Beneficiary, then distributions to the designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died or as a lump sum within 5 years of
the year of the Participant’s death if so elected by the Beneficiary.
 
 
34

--------------------------------------------------------------------------------

 
 
(3)           If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.
 
(4)           If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this subsection (b)(ii),
other than subsection (b)(ii)(1), will apply as if the surviving spouse were the
participant.
 
For purposes of this subsection (b)(ii) and subsection (d), unless subsection
(b)(ii)(4) applies, distributions are considered to begin on the Participant’s
required beginning date. If section (b)(ii)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under subsection (b)(ii)(1).
 
iii)           Forms of Distribution.  Unless the Participant’s interest is
distributed in a single sum on or before the required beginning date, as of the
first distribution calendar year distributions will be made in accordance with
subsections (c) and (d) of this article.
 
(c)           Required Minimum Distributions During Participant’s Lifetime.
 
i)            Amount of Required Minimum Distribution For Each Distribution
Calendar Year. During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:
 
(1)           the quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or
 
 
35

--------------------------------------------------------------------------------

 
 
(2)           if the Participant’s sole designated Beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the distribution calendar year.
 
ii)           Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this subsection (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.
 
(d)          Required Minimum Distributions After Participant’s Death.
 
i)           Death On or After Date Distributions Begin.
 
(1)           Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant's account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated Beneficiary, determined as follows:
 
(A)           The Participant’s remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
 
 
36

--------------------------------------------------------------------------------

 
 
(B)          If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
 
(C)          If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
 
(2)           No Designated Beneficiary.  If the Participant dies on or after
the date distributions begin and there is no designated Beneficiary as of
September 30 of the year after the year of the Participant’s death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant's account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.
 
ii)           Death Before Date Distributions Begin.
 
(1)           Participant Survived by Designated Beneficiary. Unless the
Beneficiary has elected otherwise, if the Participant dies before the date
distributions begin and there is a designated Beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in subsection (d)(1).
 
 
37

--------------------------------------------------------------------------------

 
 
(2)           No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.
 
(3)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under subsection (b)(ii)(1), this subsection
(d)(ii) will apply as if the surviving spouse were the participant.
 
(e)          Definitions.
 
i)            Designated Beneficiary.  The individual who is designated as the
Beneficiary under section 1.3 of the Plan and is the designated Beneficiary
under section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.
 
ii)           Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection (b). The required minimum distribution for
the Participant's first distribution calendar year will be made on or before the
Participant's required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
 
 
38

--------------------------------------------------------------------------------

 
 
iii)          Life expectancy.  Life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)-9 of the Treasury regulations.
 
iv)          Participant’s account balance.  The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.
 
v)           Required beginning date.  The Required Beginning Date of a
Participant who is not a 5% owner is the April 1st of the calendar year
immediately following the calendar year in which the occurs the later of
retirement or attainment of age 70½.  The Required Beginning Date of a
Participant who is a 5% owner, is the April 1st immediately following the
calendar year in which the Participant reaches age 70½.
 
(f)           2009 Required Minimum Distributions
 
i)            To the extent the Plan was required to make required minimum
distributions for 2009, such distributions, if any, were made without regard to
the temporary required minimum distribution suspension and rollover rules
provided under the Worker, Retiree, and Employer Recovery Act of 2009.
 
 
39

--------------------------------------------------------------------------------

 
 
8.7          Each Participant may designate one or more Beneficiaries and
contingent Beneficiaries by delivering a written designation thereof to the
Trustees. Upon the death of a Participant, his Beneficiaries shall be entitled
to payment of benefits in an amount and in the manner provided in the Plan. A
Participant may change his Beneficiary designation at any time by delivering a
new written designation to the Trustees. The most recent designation received by
the Trustees shall supersede all prior designations. A designation of
Beneficiary shall be effective only if the designated Beneficiary survives the
Participant.
 
Notwithstanding the foregoing, if a Participant has an Eligible Spouse on the
date of his death, such Eligible Spouse shall be his sole primary Beneficiary,
unless the spouse delivers a written consent to the Trustees waiving her right
to be the sole primary Beneficiary. Such consent shall be irrevocable and in
favor of a specific alternate beneficiary who may not be changed without the
further consent of such spouse; provided, however, that an Eligible Spouse may
execute an irrevocable general consent which shall expressly permit the
Participant to select any alternate Beneficiary at any time without the need for
any additional consent by such spouse. An Eligible Spouse’s consent shall
contain an acknowledgment by the Eligible Spouse of the effect thereof, and
shall be witnessed by a representative of the Plan or by a notary public. Such
consent of an Eligible Spouse shall not be required if it is established to the
satisfaction of the Trustees that the required consent cannot be obtained
because there is no Eligible Spouse, or an Eligible Spouse cannot be located, or
in other circumstances that may be prescribed by Treasury regulations.
 
 
40

--------------------------------------------------------------------------------

 
 
8.8          If a Participant fails to designate a Beneficiary, in accordance
with Section 8.7, or if no designated Beneficiary survives the Participant, the
Participant’s spouse, if he is married at the date of his death, shall be deemed
to be his designated Beneficiary. If, under such circumstances, the Participant
is not married at the date of his death, his designated Beneficiary shall be
deemed to be his estate.
 
8.9          Whenever the rights of a Participant are stated or limited in the
Plan, his Beneficiary or Beneficiaries shall be bound thereby.
 
8.10        The Plan does not require the Trustees to search for, or ascertain
the whereabouts of, any Participant or Beneficiary. The Employer, by certified
or registered mail addressed to his last known address of record with the
Trustees, shall notify any Participant or Beneficiary that he is entitled to a
distribution under the Plan. If the Participant or Beneficiary fails to claim
his Accounts or make his whereabouts known in writing to the Trustees within 12
months of the date of mailing of the notice, or before the termination or
discontinuance of the Plan, whichever should first occur, the Trustees shall
treat the Participant’s or Beneficiary’s unclaimed Accounts as forfeited and
shall reduce Employer contributions, made pursuant to Section 4.1, by the amount
forfeited for the Plan Year in which such forfeiture occurs. If a Participant or
Beneficiary who has incurred a forfeiture of his Accounts under the provisions
of this Section 8.10 makes a claim, at any time, for its forfeited Accounts, the
Trustees shall direct the Employer to restore the Participant’s or Beneficiary’s
forfeited Accounts to the same dollar amount of the Accounts so forfeited,
unadjusted for gains and losses occurring subsequent to the date of forfeiture.
The Employer shall make the restoration within 60 days after the close of the
Plan Year in which the Participant or Beneficiary makes such claim.  In lieu of
the foregoing, the Employer or Trustee shall also be permitted to handle a
missing Participant’s or Beneficiary’s account in any other manner permitted
under relevant law.
 
 
41

--------------------------------------------------------------------------------

 
 
8.11        Notwithstanding any provisions to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
any time and in the manner prescribed by the plan administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.
 
(a)          Definitions
 
i)            Eligible rollover distribution:  An eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal period payments (not
less frequently than annually) made for the life (or life expectancy) of the
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period of 10
years or more; any distribution to the extent such distribution is required
under Section 401(a)(9) of the Code; and the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); and dividends
paid on Company Securities as described in Code Section 404(k).
 
ii)           Eligible retirement plan: An eligible retirement plan is an
individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity described in Section 403(a) of the Code, a qualified trust described in
Section 401(a) of the Code, or an annuity contract described in Section 403(b)
of the Code and an eligible retirement plan under Section 457(b) which is
maintained by a state, political subdivision of a state, or agency or
instrumentality of a state or political subdivision of a state and which
separately account for amounts transferred into such plan from this Plan that
accepts the distributee’s eligible rollover distribution. The definition of
eligible retirement plan shall also apply in case of a distribution to a
surviving spouse, or to a spouse or former spouse who is an alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code.  Participants may rollover an eligible rollover distribution, as defined
in Section 402(c)(4) of the Code, to a Roth IRA, as defined in Section 408A of
the Code, through a direct rollover so long as there is included in the
Participant’s gross income any amount that would be includable if the
distribution were not rolled over.
 
 
42

--------------------------------------------------------------------------------

 
 
iii)          Distributee: A distributee includes an employee or former
employee. In addition, the employee’s or former employee’s surviving spouse or
former spouse who is an alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code, are distributes with regard to
the interest of the spouse or former spouse.
 
iv)          Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.
 
8.12        Non-Spouse Beneficiary Direct Rollovers.  Notwithstanding any
provision of the Plan to the contrary that would otherwise limit the ability of
a non-spouse Beneficiary to rollover a distribution to an IRS, a non-spouse
Beneficiary who is a designated Beneficiary within the meaning of Section
401(a)(9)(E) of the Code may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
paid via trustee-to-trustee transfer directly to an individual retirement plan
within the meaning of Section 408(a) or (b) of the Code that is established to
receive the distribution as specified by the non-spouse Beneficiary, in a direct
rollover pursuant to the provisions of Section 402(c)(11) of the Code and as
provided under IRS Notice 2007-7 and subsequent guidance.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE NINE
 
Administration
 
9.1          The Company will furnish the Trustee with such information as the
Trustee will deem necessary to carry out the Plan, but assumes no obligation to
any Employee, Participant or Beneficiary for any act, of the Trustee, or the
Plan Administrator.
 
9.2          The Company will indemnify and save each Trustee and the Plan
Administrator harmless from and against any and all loss resulting from
liability to which he may be subjected by any act or conduct (except for willful
misconduct or gross negligence) in his official capacity in the administration
of the Trust or Plan, except, however, from any liability he may have under the
Act for breach of fiduciary duty.
 
9.3          (a)           Subject to paragraph (b) below relating to qualified
domestic relations orders, neither a Participant nor a Beneficiary shall
anticipate, assign or alienate any benefit under the Plan, and the Trustees
shall not recognize any such anticipation, assignment or alienation.
Furthermore, a benefit under the Plan is not subject to attachment, garnishment,
levy, execution or other legal or equitable process.
 
(b)           Nothing contained in this Plan shall prevent the Trustees from
complying with the provisions of a qualified domestic relations order (as
defined in Code Section 414(p)).
 
The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order upon receiving a domestic
relations order. The Plan Administrator promptly shall notify the Participant
and any alternate payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each alternate payee, in writing of the
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered prior
to January 1, 1985, irrespective of whether it satisfied all the requirements
described in Code Section 414(p).
 
 
44

--------------------------------------------------------------------------------

 
 
If any portion of the Participant’s non-forfeitable Account balance is payable
during the period the Plan Administrator is making its determination of the
qualified status of the domestic relations order, the Trustees shall segregate
the amounts payable in a separate account and invest the segregated account
solely in fixed income investments. If the Plan Administrator determines the
order is a qualified domestic relations order within 18 months of receiving the
order, the Trustees shall distribute the segregated account in accordance with
the order. If the Plan Administrator does not make a determination of the
qualified status of the order within 18 months of receiving the order, the
Trustees shall distribute the segregated account in the manner the Plan would
distribute if the order did not exist and shall apply the order prospectively if
the Plan Administrator later determines the order is a qualified domestic
relations order.
 
To the extent it is not inconsistent with the provisions of the qualified
domestic relations order, the Trustees may invest any partitioned amount in a
segregated sub-account or separate account and invest the account in federally
insured, interest bearing savings account(s) or time deposit(s) (or a
combination of both), or in other fixed income investments. A segregated
sub-account shall remain a part of the Trust, but it alone shall share in any
income it earns, and it alone shall bear any expense or loss it incurs.
 
The Trustees shall make any payments or distributions required under this
Section 9.3(b) by separate checks or other separate distribution to the
alternate payee(s).
 
 
45

--------------------------------------------------------------------------------

 
 
9.4          Any Participant in the Plan or any Beneficiary may examine copies
of the Plan description, latest annual report, this Plan and Trust or any other
instrument under which the Plan was established or is operated. The Plan
Administrator will maintain such copies on the premises of the Company for
examination during reasonable business hours and will furnish copies at a
reasonable charge upon request of a Participant or Beneficiary.
 
9.5          The Trustees shall establish a funding policy and method consistent
with the objectives of the Plan and the requirements of Title I of ERISA. The
Trustees shall meet at least annually to review such funding policy and method.
All action of the Trustees, and the reasons therefore, taken pursuant to this
Section 9.5 shall be recorded in the minutes of the meeting of the Trustees.
 
9.6          The Trustees, or an Investment Manager appointed by the Trustees,
shall have the sole and complete discretion of the Trust Fund. The Trustees may
reserve from investment such amounts of cash as they, from time to time, deem
necessary or advisable in the administration of the Trust.
 
9.7          The Trust Fund shall be primarily invested in shares of Company
Securities.  Notwithstanding the foregoing, each “qualified Participant” in the
Plan may elect within 90 days after the close of each Plan Year in the
“qualified election period” (a “Diversification Year”) to direct the Trustees as
to the investment of up to 25% of such Participant’s Account in the Plan (to the
extent such portion exceeds the amount to which a prior election under this
Section 9.7 applies).  In the case of the election year in which the Participant
can make his last election, the preceding sentence shall be applied by
substituting “50%” for “25%.”
 
The Plan shall be treated as meeting the requirements of this Section if
 
 
46

--------------------------------------------------------------------------------

 
 
I)           the portion of the Participant’s Account covered by the foregoing
election is distributed within 90 days after the period during which the
election may be made, or
 
II)          the Plan offers at least 3 investment options (not inconsistent
with regulations prescribed by the Secretary of the Treasury or his delegate) to
each Participant making an election under this Section, and within 90 days after
the period during which such election may be made, the Plan invests the portion
of the Participant’s Account covered by such election in accordance with such
election.
 
For purposes of this Section, the term “qualified Participant” means any
Participant who has completed at least 10 years of participation under the Plan
and has attained age 55.
 
For purposes of this Section, the term “qualified election period” means the 6
Plan Year periods beginning with the first Plan Year in which the individual
first becomes a qualified Participant.
 
Effective January 1, 1999, the Plan will not offer any investment options for
purposes of the diversification requirement.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE TEN
 
Claim Procedures
 
10.1        The Trustees shall establish a procedure for the resolution of
disputes and dispositions of claims arising under the Plan. Until modified by
the Trustees, this procedure is as follows:
 
Any of the Employees, former Employees, or any Beneficiaries of such Employees
or former Employees may, if they so desire, file with the Trustees a written
claim for benefits under the Plan. Within 90 days after the filing of such a
claim, the Trustees shall notify the claimant whether his claim is upheld or
denied. The Trustees may, under special circumstances, extend the period of time
for processing a claim by an additional 90 days. If such an extension of time is
required written notice shall be furnished to the claimant or his duly
authorized representative prior to the termination of the initial 90 day period.
Such notice will indicate the special circumstance requiring an extension. in
the event the claim is denied, the Trustees shall state in writing:
 
(a)           the specific reason for the denial;
 
(b)           specific references to pertinent Plan provisions on which the
denial is based;
 
(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(d)           an explanation of the claim review procedure set forth in this
Section 10.1.
 
 
48

--------------------------------------------------------------------------------

 
 
Within 60 days after receipt of notice that his claim has been denied, the
claimant or his duly authorized representative may file with the Trustees a
written request for a review hearing and may, in conjunction therewith, submit
written issues and comments. The Trustees shall then schedule, within 60 days
after the filing of such request, a full and fair hearing of the claim before
the Trustees. The Trustees may, under special circumstances, extend such period
of time by an additional 60 days. Prior to said hearing, the claimant or his
representative shall have a reasonable opportunity to review a copy of the Plan,
the Trust agreement, and other pertinent documents in the possession of the
Trustees. The Trustees shall communicate their decision in writing to the
claimant within 30 days after the hearing. The decision will include the
specific reasons for the decision, specify the pertinent Plan provisions on
which the decision is based, a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits, and a statement describing any voluntary appeal procedures offered
by the Plan and the claimant’s right to obtain the information about such
procedures and a statement of the claimant’s right to bring an action under
Section 502(a) of ERISA.  Any claim for benefits and any request for a review
hearing must be filed on forms to be furnished by the Trustees upon a
Participant’s request.
 
(e)           To the extent a Disability benefit related claim is made under the
Plan, the claim will be handled in accordance with the applicable regulations
promulgated by the Department of Labor in 29 C.F.R. 2560.503-1.
 
 
49

--------------------------------------------------------------------------------

 
 
ARTICLE ELEVEN
 
Trustees’ Powers and Duties
 
11.1        The Trustees accept the Trust created hereunder and agree to perform
the obligations imposed. The Trustees shall provide a bond for the faithful
performance of their duties under the Trust to the extent required by law.
 
11.2        The Trustees shall have full discretion and authority regarding the
investment of the Trust Fund. The Trustees shall have, but not by way of
limitation, the following powers, rights, and duties: (a) to invest the Trust
Fund primarily in Company Securities (“primarily” meaning the power and
authority to acquire, from Company shareholders or the Company or any ERISA
Affiliate at prices not in excess of fair market value, not more than 100% of
the Trust Fund in Company Securities) and to invest the balance, if any, of the
Trust Fund in any common or preferred stocks, bonds, share of investment
companies, common trust funds, insurance contracts, mortgages, notes or other
property of any kind, real or personal, as a prudent man would do under like
circumstances with due regard for the purposes of the Plan; (b) to retain in
cash so much of the Trust Fund as they may deem advisable without liability for
obtaining the highest rate of interest available; (c) to manage, sell, exchange,
transfer, and lease for any term, and otherwise deal with all Trust property,
real or personal, in such manner, for such consideration, and on such terms and
conditions as they deem best; (d) to borrow money by mortgage, pledge or
otherwise; (e) to compromise, contest, arbitrate or abandon claims and demands
in their discretion; (f) to have with respect to the Trust all of the rights of
an individual owner, including the power to give proxies, participate in voting
trusts, mergers, consolidations or liquidations and to exercise or sell stock
subscriptions or conversion rights; (g) to hold any securities or other property
in the name of the Trustees or a nominee, or in another form as they deem best,
without disclosing the trust relationship; (h) to furnish the Company an annual
statement of account showing the condition of the Trust Fund and all
investments, receipts, disbursements and other transactions affected by the
Trustees during the Plan Year covered by the statement, and the assets of the
Trust held at the end of the Plan Year, which statement of account shall be
conclusive on all persons unless objected to within 90 days after receipt; and
(i) to borrow money, to assume indebtedness, including installment obligations,
extend mortgages and encumber by mortgage or pledge; provided however, if any
loan transaction is with a Disqualified Person or a Disqualified Person
guarantees a loan to the Plan or Trust, the following terms and conditions shall
apply to such Exempt Loan.
 
 
50

--------------------------------------------------------------------------------

 
 
(1)          The Trustees shall use the proceeds of the Exempt Loan within
reasonable time after receipt only for any or all of the following purposes: (i)
to acquire Company Securities, (ii) to repay such Exempt Loan, or (iii) to repay
a prior Exempt Loan. Except as may be expressly provided under this Plan, no
Company Security acquired with the proceeds of an Exempt Loan may be subject to
a put, call or other option, or buy/sell or similar arrangement while held by
and when distributed form this Plan, whether or not this Plan is then a
leveraged employee stock ownership plan.
 
(2)          The interest rate on the Exempt Loan shall not be more than a
reasonable rate of interest.
 
(3)          Any collateral the Trustees pledge to the creditor shall consist
only of the Company Securities purchased with the borrowed funds and Company
Securities the Trust used as collateral on the prior Exempt Loan repaid with the
proceeds of the current Exempt Loan.
 
 
51

--------------------------------------------------------------------------------

 
 
(4)          The creditor shall have no recourse against the Trust under the
Exempt Loan except with respect to such collateral given for the Exempt Loan,
contributions (other than contributions of Company Securities) that the Company
makes to the Trust to meet its obligations under the Exempt Loan, and earnings
attributable to such collateral and the investment of such contributions. The
payment made with respect to an Exempt Loan by the Plan during a Plan Year must
not exceed an amount equal to the sum of such contributions and earnings
received during or prior to the year less such payments in prior years. The
Trustees must account separately for such contributions and earnings in the
books of account of the Plan until the Trust repays the Loan.
 
(5)          In the event of default upon the Exempt Loan, the value of Plan
assets transferred in satisfaction of the Exempt Loan must not exceed the amount
of the default, and if the lender is a Disqualified Person, the Exempt Loan must
provide for transfer of Plan assets upon default only upon and to the extent of
the failure of the Plan to meet the payment schedule of the Exempt Loan.
 
(6)          The Trustees must deposit and maintain all assets acquired with the
proceeds of an Exempt Loan in a Suspense Account. In withdrawing assets from the
Suspense Account, the Trustees shall apply the provisions of Treasury Regulation
54.4975-7(b)(8) as if all securities in the Suspense Account were encumbered.
Upon the payment of any portion of the Exempt Loan, the Trustees shall effect
the release of assets in the Suspense Account from encumbrances, and the pledge
agreement must so provide. For each Plan Year during the duration of the Exempt
Loan, the number of Company Securities released must equal the number of
encumbered Company Securities held immediately before the release for the
current Plan Year multiplied by a fraction. The numerator of the fraction is the
amount of principal paid for the Plan Year. The denominator of the fraction is
the sum of the numerator plus the principal to be paid for all future years. The
number of future Plan Years under the Exempt Loan must be definitely
ascertainable and must be determined without taking into account any possible
extension or renewal periods, and may not exceed 10 years. Further, any such
Exempt Loan must provide for annual payments of principal and interest at a
cumulative rate that cannot be less rapid at any time than any level annual
payments of such amounts for 10 years. In determining principal, interest shall
be disregarded only to the extent that it would be determined to the interest
under the amortization tables. If the collateral includes more than one class of
Company Securities, the number of Company Securities of each class will be
released from the Suspense Accounts to the Accounts of Participants in
accordance with Section 6.2 for the Plan Year with respect to which the Trustees
have paid the corresponding portion of the Exempt Loan.
 
 
52

--------------------------------------------------------------------------------

 
 
(7)          The Exempt Loan must be for a specific term and may not be payable
at the demand of any person except in the case of default.
 
(8)          Notwithstanding the fact this Plan ceases to be an employee stock
ownership plan, Company Securities acquired with the proceeds of an Exempt Loan
shall continue after the Trustees repay the Exempt Loan to be subject to the
provisions of Treasury Regulation Section 54.4975-7(b)(4), (10), (11) and (12)
as provided under Article Fifteen.
 
11.3        The Trustees (except full-time Employees of an Employer or ERISA
Affiliate) shall receive such reasonable annual compensation as may agreed to
from time to time between the Company and the Trustees, and shall pay all
expenses reasonably incurred from the Trust Fund unless the Company pays such
expenses.
 
11.4        The Trustees may employ agents, attorneys, accountants and other
persons and pay their reasonable compensation from the Trust Fund. No person
dealing with the Trustees shall be obligated to see to the proper application of
any money paid or property delivered to them. The certificate of the Trustees
that they are acting in accordance with the Plan shall be conclusive in favor of
any person relying thereon.
 
 
53

--------------------------------------------------------------------------------

 
 
11.5        Any Trustee may resign at any time by giving 30 days advance written
notice to the Company and Trustees. The Company, by giving 30 days advance
written notice to the Trustees, may remove any Trustee. In the event of
resignation or removal of a Trustee, the Company may appoint a successor Trustee
who shall succeed to the title of Trustee by accepting his appointment in
writing and shall have and enjoy all of the powers conferred under this
Agreement upon his predecessor Trustee.
 
11.6        The Trustees shall value the Trust Fund as of each Accounting Date
to determine the Fair Market Value of each Participant’s Account, and shall
credit (or debit) each Account with its proportionate share of gains, earnings,
income, losses or expenses of the Trust Fund.
 
11.7        If there shall be more than one Trustee, they shall act by a
majority of their number at a meeting, but may authorize one or more of them to
sign papers on their behalf. The Trustees may also act by unanimous consent in
lieu of a meeting.
 
11.8        Except as otherwise provided by ERISA, only the Company, the Plan
Administrator, and the Trustees shall be necessary parties to any court
proceeding involving the Trustees or the Trust Fund. No Participant or
Beneficiary shall be entitled to any notice of process unless required by the
Act. Any final judgment entered in any proceeding shall be conclusive upon the
Company, the Plan Administrator, the Trustees, Participants, and Beneficiaries.
 
 
54

--------------------------------------------------------------------------------

 
 
11.9        Every Participant shall have the right to direct the Trustees as to
the exercise of any voting shares for the share of Company Securities then
allocated to his Account with respect to any matter which involves the voting of
such shares with respect to the approval or disapproval of any corporate merger
or consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all assets of a trade or business, or such similar
transaction as the Secretary of the Treasury may prescribe by regulation. On
other matters the Trustees shall solicit and follow voting instructions from a
Participant with respect to shares of Company Securities entitled to vote that
are then allocated to his Account if either (A) the Company has a registration
type class of Securities (as defined in Section 409(e)(4) of the Code), or (B)
the Company Securities were acquired with an Exempt Loan that is treated as, and
constitutes, a “securities acquisition loan” as defined in Section 133 of the
Code.
 
11.10      On a matter involving the voting of shares of Company Securities, the
Trustees shall vote the shares of Company Securities then held in the Trust Fund
(A) but not released from a Suspense Account or (B) otherwise not yet allocated
to the Account of any Participant or (C) allocated to the Account of a
Participant who has not provided the Trustees with the relevant voting
instructions as described in Section 11.9, in proportion to the voting
instructions of Participants as received by the Trustees.  If no voting
instructions are received or are required from Participants with respect to a
voting matter, the Trustees shall vote the shares of Company Securities held in
the Trust Fund (including the shares of Company Securities held in a Suspense
Account and shares that have been allocated to the Accounts of the Participants)
in a manner that they choose.
 
11.11      The Trustees and their assistants and representatives shall
distribute benefits under the Plan in whole shares of Company Securities valued
at Fair Market Value at the time of distribution, cash, or a combination of
both, as they were determined, provided, however, a Participant shall have the
right to demand distribution entirely in whole shares of Company Securities
(with the value of any fractional share paid in cash, or with the balance in the
Account applied to provide whole shares of Company Securities to Employees and
the Trust, the distribution may be made entirely in cash without granting the
Participant the right to demand distribution in shares of Company Securities).
 
 
55

--------------------------------------------------------------------------------

 
 
11.12      Subject to the last paragraph of this Section 11.12, all or any
portion of any cash dividends declared by the Company with respect to shares of
Company Securities held by the Trust as of the ex-dividend date with respect to
such dividends (including shares held in a Suspense Account and shares that have
been allocated to the Accounts of Participants) may, at the discretion of the
Company, be distributed to those individuals who are Participants (or to the
Beneficiaries of such Participants) in the Plan as of such ex-dividend date (A)
directly to such Participants (or their Beneficiaries) or (B) through the Trust
provided that the Trust in such case distributes such dividends to such
Participants (or Beneficiaries) within 90 days after the close of the Plan Year
in which such dividends are paid. Those Participants (or Beneficiaries) entitled
to a share in a distribution of cash dividends in proportion to the number of
shares of Company Securities allocated to their Accounts as of the relevant
ex-dividend date.
 
If the Company chooses not to distribute to Participants a portion of any cash
dividends declared with respect to shares of Company Securities held by the
Trust, then all, or any part, as the Company decides, of the portion of such
dividends that are not to be distributed may be used to repay all or a part of
the interest and/or principal of an Exempt Loan then outstanding; provided,
however, that dividends on shares of Company Securities that have been allocated
to the Account of a Participant may not be used to pay interest or principal on
an Exempt Loan unless shares of Company Securities having a Fair Market Value
not less than the amount of such dividends so used are allocated to such Account
for the Plan Year in which such dividends are so used, to the extent that
dividends are so used. To the extent that dividends are not distributed to
Participants or used to repay interest or principal on an Exempt Loan, such
dividends, to the extent paid with respect to shares of Company Securities held
in a Suspense Account shall be treated as an investment gain of the Trust, and
to the extent paid with respect to shares of Company Securities allocated to the
Accounts of Participants shall themselves be allocated to such Accounts as
income.
 
 
56

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Section 11.12 or the Trust overall,
effective with respect to cash dividends paid on Company Securities held by the
Trust in which a Participant is fully vested, and which dividends have a record
date of February 15, 2011 or later, the Participant (or his or her Beneficiary
if applicable) in whose account such Company Securities are held shall have the
right to receive current payment of such dividends from the Trust in lieu of
reinvestment of the dividends in Company Securities.  An election by a
Participant or Beneficiary to receive payment of dividends under this Section
11.12 shall be made in the manner designated by the Company provided that, (1)
any Participant or Beneficiary who fails to make an affirmative election to
receive payment of dividends within the time prescribed for such election by the
Company shall be deemed to have elected to have such dividends remain in the
Trust and reinvested in Company Securities under the Trust, and (2) any election
by a Participant or Beneficiary to receive payment of dividends in lieu of
reinvestment shall remain in effect until such election is revoked by the
Participant or Beneficiary.  Distributions of dividends in accordance with a
Participant’s or Beneficiary’s election shall occur not later than ninety (90)
days after the close of the Plan Year in which such dividends were paid to the
Trust.  This final paragraph of this Section 11.12 shall not apply to cash
dividends (and the remainder of this Section 11.12 shall apply instead), to the
extent such dividends (and the underlying Company Securities) are not yet vested
in accordance with Section 7.7 of this Trust.
 
 
57

--------------------------------------------------------------------------------

 
 
11.13      The Trustees and its members, assistants and representatives shall be
free from all liability for their acts and conduct in the administration of the
Plan and Trust except for acts of willful misconduct; provided, however, that
the foregoing shall not relieve any party from any liability for any
responsibility, obligation or duty that may arise pursuant to ERISA or the Code.
 
11.14      In the event of and to the extent not insured against by any
insurance company pursuant to provisions of any applicable insurance policy, the
Company shall indemnify and hold harmless, to the extent permitted by law, any
individual (but not a corporation), Trustees and their assistants and
representatives from any claim, demands, suits or proceedings which may be in
connection with the Plan or Trust be brought by the Company’s Employees,
Participants or their Beneficiaries or legal representatives, or by any other
person, corporation, entity, government, or agency thereof provided, however,
that such indemnification shall not apply to any such person’s acts of willful
misconduct in connection with the Plan or Trust.
 
11.15      If a tender offer is made for all or a portion of the outstanding
shares of Company Securities, the Trustees shall poll the Participants with
regard to such tender offer on the basis of the number of shares of Company
Securities held in the Trust Fund (including shares held in a suspense account
if, and only if, the number of votes of Participants in favor of a tender is
greater than the number of votes of Participants opposed to tender).
 
 
58

--------------------------------------------------------------------------------

 
 
ARTICLE TWELVE
 
Top Heavy Rules
 
12.1        Special Definitions. For the purposes of this Article Twelve, the
following words and phrases shall have the meanings set forth below:
 
(a)           “Aggregate Account” means, as of the Determination Date, the sum
of:
 
i)            a Participant’s Account balance as of the most recent Valuation
Date occurring within a 12 consecutive month period ending on the Determination
Date, including, in the case of a plan subject to the minimum funding standards
of Section 412 of the Code, amounts that would be allocated to such Account as
of a date not later than the Determination Date even though such amounts are not
yet required to be contributed to the plan by such Determination Date.
 
ii)           an adjustment for any contribution due as of the Determination
Date. in the case of a plan not subject to the minimum funding standards of
Section 412 of the Code, such adjustment shall be the amount of any
contributions actually made after the Valuation Date but on or before the
Determination Date. In the case of a plan that is subject to the minimum funding
standards of Section 412 of the Code, such adjustment shall include any
contribution made, or due to be made, after the Valuation Date but before the
expiration of the extended payment period described in Section 412(c)(10) of the
Code. in the first Plan Year, such adjustment shall also reflect the amount of
any contributions made after the Determination Date that are allocated as of a
date in the first Plan Year.
 
iii)          any distributions from this Plan and any plan aggregated with the
Plan under Section 416(g)(2) of the Code during the 1 year period ending on the
Determination Date.  The preceding sentence shall also apply to distributions
under a terminated plan which, has it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code.  In the case
of a distribution made for reason other than a separation of service, death, or
Disability, this provision shall be applied by substituting “5 year period” for
“1 year period”.  The accrued benefits and accounts of any individual who has
not performed services for the Employer during the 1 year period ending on the
Determination Date shall not be taken into account.
 
 
59

--------------------------------------------------------------------------------

 
 
iv)          any Employee contributions, whether voluntary or mandatory;
provided, however, that amounts attributable to “deductible employee
contributions,” as defined in Section 72(o)(5)(A) of the Code, if any, shall not
be considered to be a part of the Participant’s Aggregate Account balance.
 
v)           with respect to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by the Employee and made from a plan maintained
by one Employer to a plan maintained by another Employer that is not an ERISA
Affiliate), the Plan making the distribution or transfer shall consider such
distribution or transfer as a distribution for the purposes of this Article
Twelve.
 
If the Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider any such rollovers or plan-to-plan transfers accepted after
December 31, 1983 as part of the Participant’s Aggregate Account balance.
However, such unrelated rollovers or plan-to-plan transfers accepted prior to
January 1, 1984 shall be considered as part of the Participant’s Aggregate
Account balance.
 
vi)          with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by an ERISA
Affiliate), if the plan provides for rollovers or plan-to-plan transfers, they
shall not be counted as a distribution for purposes of this Article Twelve. If
the Plan is the plan accepting such rollover or plan-to-plan transfer, it shall
consider such rollover or plan-to-plan transfer as part of the Participant’s
Aggregate Account balance, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted.
 
 
60

--------------------------------------------------------------------------------

 
 
vii)         if any individual is a non-key Employee with respect to any Plan
for any Plan Year, but such individual was a Key Employee with respect to such
Plan for any prior Plan Year, any accrued benefit for such Employee (and the
Account of such Employee) shall not be taken into account.
 
viii)        if any individual has not performed services for the Employer
maintaining the Plan at any time during the five-year period ending on the
Determination Date, any accrued benefit for such individual (and the Account of
such individual) shall not be taken into account.
 
(b)          “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group, as hereinafter determined.
 
i)            Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which a Key Employee is a
Participant, or has been a Participant during the Plan Year containing the
Determination Date, or in any of the 4 preceding Plan Years (whether or not such
plan has been terminated), and each other plan of the Employer which enables any
plan in which a Key Employee participates to meet the requirements of Section
40l(a)(4) or 410 of the Code during such period, will be required to be
aggregated. Such group shall be known as a Required Aggregation Group. In the
case of a Required Aggregation Group, each plan in the group will be considered
a “Top Heavy Plan” If the Required Aggregation Group is a Top Heavy Group. No
plan in the Required Aggregation Group will be considered a Top Heavy Plan If
the Aggregation Group is not a Top Heavy Group.
 
 
61

--------------------------------------------------------------------------------

 
 
ii)           Permissive Aggregation Group: The Employer may also include any
other plan which provides comparable benefits but is not required to be included
in the Required Aggregation Group, provided the resulting group, taken as a
whole, would satisfy the provisions of Sections 401(a)(4) and 410 of the Code.
Such group shall be known as a Permissive Aggregation Group.
 
No plan in the Permissive Aggregation Group will be considered a Top Heavy Plan
if the Permissive Aggregation Group is not a Top Heavy Group.
 
iii)          Only those plans of the Employer in which the Determination Dates
fall within the same calendar year shall be aggregated in order to determine
whether such plans are Top Heavy Plans.
 
(c)          “Determination Date” means (1) the last day of the preceding Plan
Year, or (2) in the case of the first Plan Year of a Plan, the last day of such
Plan Year.
 
(d)          “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was:
 
i)            an “officer” of the Employer who at any time during the Plan Year
that includes the determination date having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002);
 
ii)           a “5% owner” of the Employer.  “5% owner” means any Employee who
owns (or is considered as owning within the meaning of Section 318 of the Code)
more than 5% of the value of the outstanding stock of the Employer or stock
possessing more than 5% of the total combined voting power of all stock of the
Employer;
 
 
62

--------------------------------------------------------------------------------

 
 
iii)           a “1% owner” of the Employer having annual compensation of more
than $150,000.  For purpose of this subsection and subsection (i) above, annual
compensation means compensation within the meaning of Section 415(c)(3) of the
Code.  “1% owner” means any Employee who owns (or is considered as owning within
the meaning of Section 318 of the Code) more than 1% of the value of the
outstanding stock of the Employer or stock possessing more than 1% of the total
combined voting power of all stock of the Employer; and
 
iv)          The determination of who is a Key Employee will be made in
accordance with Section 416(i)(I) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.
 
(e)          “Non-Key Employee” means any Employee who is not a Key Employee.
 
(f)           “Top Heavy Plan Year” means that, for a particular Plan Year
commencing after December 31, 1983, the Plan is a Top Heavy Plan.
 
(g)          “Valuation Date” means the most recent valuation date within a
12-month period ending on the determination date.
 
12.2        Determination of Top Heavy Status.
 
(a)           An Aggregation Group shall be a “Top Heavy Group” for any Plan
Year commencing after December 31, 1983 in which, as of the Determination Date,
the sum of the Present Value of Accrued Benefits of Key Employees and the
Aggregate Account balances of Key Employees under all Plans of an Aggregation
Group exceeds 60% of the sum of the Present Value of Accrued Benefits and the
Aggregate Account balances of all Employees under the Plan and all Plans of the
Aggregation Group.
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           An Aggregation Group shall be a “Super Top Heavy Group” for any
Plan Year commencing after December 31, 1983 in which, at the Determination
Date, the sum of the Present Value of Accrued Benefits of Key Employees and the
Aggregate Account balances of Key Employees and all Plans in an Aggregation
Group exceeds 90% of the sum of the Present Value of Accrued Benefits and the
Aggregate Account balances of all Employees under all Plans of the Aggregation
Group.
 
(c)           “Present Value of Accrued Benefit” means, in the case of a defined
benefit plan, the present value of an accrued benefit, as determined under the
provisions of the applicable defined benefit plan and in compliance with
Treasury Regulations Section 1.416-l(T-25 and T-26).
 
(d)           In determining Top Heavy Status, the accrued benefit of (i) an
individual who is not a Key Employee with respect to any Plan in an Aggregation
Group for a Plan Year but who was a Key Employee with respect to a Plan in an
Aggregation Group for a prior Plan Year and (ii) an individual who performed no
services for the Employer of an ERISA Affiliate during the 5-year period ending
on the Determination Date, shall be disregarded.
 
12.3        For any Top Heavy Plan Year, the Plan shall provide the following:
 
(a)           Special minimum benefit and contribution requirements of Section
416(c) of the Code, pursuant to Section 12.4 of the Plan.
 
(b)           Special vesting requirements of Section 416(b) of the Code,
pursuant to Section 12.5 of the Plan.
 
 
64

--------------------------------------------------------------------------------

 
 
12.4        Minimum Allocations and Benefits.
 
(a)           In the case of a defined contribution plan, for any Top Heavy Plan
Year, the sum of employer contributions and forfeitures allocated to the Account
of each Non-Key Employee who is a Participant and who has not terminated
employment by the end of such Plan Year (including (A) Participants who fail to
complete at least 1,000 Hours of Service during the Plan Year, (B) Employees who
are excluded from the Plan or accrue no benefit because their Compensation is
less than a stated amount, and (C) Employees who are excluded from the Plan or
accrue no benefit because they fail to make mandatory contributions, or, in the
case of a Plan intended to qualify under Section 401(k) of the Code, elective
contributions) shall be equal to at least 3% of such Non-Key Employee’s
Compensation. However, should the sum of the Employer’s contributions and
forfeitures allocated to the Account of each Key Employee for such Top Heavy
Plan Year be less than 3% of each such Key Employee’s Compensation, the sum of
the Employer’s contributions and forfeitures allocated to the Account of each
Non-Key Employee who is a Participant (including the Employees referred to in
the preceding sentence) shall be equal to the highest percentage allocated to
the Account of a Key Employee. The preceding sentence shall not apply to any
plan required to be included in an Aggregation Group if such plan enables a
defined benefit plan required to be included in an Aggregation Group to meet the
requirements of Section 401(a)(4) or Section 410 of the Code. For purposes of
satisfying the minimum contribution requirements of this subparagraph, an
Employee’s elective deferrals under a cash or deferred arrangement (as defined
under Section 401(k) of the Code shall not be treated as an Employer
Contribution.  Employer matching contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of Section
416(c)(2) of the Code and the Plan.
 
 
65

--------------------------------------------------------------------------------

 
 
(b)          In the case of a defined benefit plan, for any Top Heavy Plan Year,
the accrued benefit, when expressed as an Annual Retirement Benefit (as defined
below), of a Participant who is a Non-Key Employee and who has completed at
least 1,000 Hours of Service during the Plan Year (including Employees who are
excluded from the Plan or accrue no benefit because their Compensation is less
than a stated amount and Employees who are excluded from the Plan or accrue no
benefit because they fail to make mandatory contributions) will be at least
equal to the lesser of (i) the product of (A) an Employee’s average annual
Compensation for the period of consecutive years (not exceeding (5)) when the
Employee had the highest aggregate Compensation from the Employer and (B) 2% per
year of service with the Employer, or (ii) 20%.
 
i)            The foregoing defined benefit minimum shall be determined without
regard to any Social Security contribution or benefit.
 
ii)           “Annual Retirement Benefit” means a benefit which commences at age
65 and is payable annually in the form of a single life annuity.
 
iii)          A “year of Top Heavy Service” shall be a Year of Service as
determined under the rules of Section 411(a)(4), (5) and (6) of the Code,
provided, however, that a Plan may disregard any Year of Service if the Plan was
not top heavy for any Plan Year ending during such Year of Service, or if the
Year of Service was completed in a Plan Year beginning before January 1, 1984.
 
(c)          Notwithstanding anything herein to the contrary, in any Plan Year
in which both a defined benefit plan and a defined contribution plan are part of
a Top Heavy Group, the following rules shall apply: For each Non-Key Employee
who is participating in the Top Heavy defined contribution plan maintained by
the Employer, the defined contribution minimum, as provided under Section
12.4(b) above, shall accrue, and the defined benefit minimum shall not be
applicable. For each other Non-Key Employee who is a Participant in the Top
Heavy defined benefit plan maintained by the Employer, the Employer shall
satisfy the minimum contribution requirement of Section 12.4(b).
 
 
66

--------------------------------------------------------------------------------

 
 
12.5        Minimum Vesting.
 
For any Top Heavy Plan Year, the vested interest of each Participant who has
been credited with at least 1 Hour of Service during such Top Heavy Plan Year in
his accrued benefit (including benefits accrued before the effective date of
Section 416 of the Code and before the Plan became a Top Heavy Plan, but not
including benefits that were forfeited before the Plan became a Top Heavy Plan)
shall not be less than the applicable percentage of Section 7.7(b) of the Plan,
nor less than the applicable percentage indicated by the following minimum
vesting schedule:
 
Years of Service
 
Minimum Vesting Percentage
     
Less than 2
   
0
           
2
   
20
           
3
   
40
           
4
   
60
           
5
   
80
           
6 or more
   
100
 

 
For purposes of this Section 12.5, Years of Vesting Service which may be
disregarded under Section 411(a)(4) of the Code shall not be taken into account.
 
Should the Plan cease to be a Top Heavy Plan, this minimum vesting schedule
shall no longer apply; provided, however, that: (a) a Participant’s vested
percentage shall not be less than his vested percentage determined pursuant to
the above minimum vesting schedule at the end of the last Top Heavy Plan Year,
and (b) such reversion to the original vesting schedule of the Plan shall be
treated as a change in the Plan’s vesting schedule so that for each Participant
with 3 or more Years of Service the provisions of Section 14.6 of the Plan shall
apply.
 
 
67

--------------------------------------------------------------------------------

 
 
ARTICLE THIRTEEN
 
Miscellaneous
 
13.1        The Trustees and the Company in no way guarantee the Trust Fund from
loss or depreciation, and the Company does not guarantee the payment of any
money which may be or becomes due to any person from the Trust Fund. The
liability of the Trustees to make any payment from the Trust Fund at any time
and all times is limited to the then available assets of the Trust Fund.
 
13.2        Words used in the masculine hereunder shall apply to the feminine
where applicable and the plural shall be read as the singular, and the singular
as the plural, wherever the context dictates.
 
13.3        All questions with respect to the interpretation of this Agreement
shall be determined by the laws of the State of New York, except to the extent
that Federal law controls.
 
13.4        Conditional upon prior approval by the Company, any ERISA Affiliate
may participate in this Plan as a participating company, provided it shall make,
execute and deliver such instruments as the Company and the Trustees shall
require. Such an ERISA Affiliate shall accept the Company as its agent to act
for it in all transactions in which the Company believes such agency will
facilitate the administration of the Plan. Any such ERISA Affiliate shall accept
the Company as its agent to act for it in all transactions in which the Company
believes such agency will facilitate the administration of the Plan. Any such
ERISA Affiliate may withdraw from participation in this Plan upon written notice
to the Company and the Trustees, and upon such withdrawal this Plan shall
automatically terminate insofar as it relates to such withdrawing participating
organization and its Employees.
 
 
68

--------------------------------------------------------------------------------

 
 
13.5        Nothing contained in this Plan, or with respect to the establishment
of the Trust, or any modification or amendment to the Plan or Trust, or in the
creation of any Account, or the payment of any benefit, shall give any Employee,
Employee-Participant or any Beneficiary any right to continue employment, any
legal or equitable right against the Company, or Employee of the Company, or
against the Trustees, or their agents or Employees, or against the Plan
Administrator, except as expressly provided by the Plan, the Trust, the Act of
by a separate agreement.
 
 
69

--------------------------------------------------------------------------------

 
 
ARTICLE FOURTEEN
 
Amendment and Termination
 
14.1        The Company has the right to amend this Agreement at any time it
deems necessary or advisable in order to maintain qualification of this Plan and
Trust under the Code. It may further amend this Agreement for any other purpose
provided no such amendment shall permit the Trust Fund to be used for or
diverted to purposes other than for the exclusive benefit of the Participants or
their Beneficiaries or estates, or cause or permit any portion of the Trust Fund
to revert to or become the property of the Company.
 
14.2        The Company shall make all amendments in writing which shall state
the date on which they are retroactively or prospectively effective.
 
14.3        Notwithstanding any other provision of this Plan to the contrary,
upon the date of either partial or full termination of the Plan, or of Complete
discontinuance of contributions to the Plan, an affected Participant’s right to
his Account shall be 100% non-forfeitable.
 
14.4        The Trustees shall not consent to, or be a party to, any merger or
consolidation with another Plan, or to a transfer of assets or liabilities to
another Plan unless immediately after the merger, consolidation or transfer, the
surviving Plan provides each Participant a benefit equal or greater than the
benefit each Participant would have received had the Plan terminated immediately
before the merger, consolidation or transfer. Upon termination of the Plan, the
Trust shall continue until the Trustees have distributed all of its benefits
under the Plan.
 
 
70

--------------------------------------------------------------------------------

 
 
14.5        The Company shall not amend the vesting schedule (and no amendment
shall be effective) if the amendment reduces the non-forfeitable percentage of
any Participant’s Account balance derived from Employer contributions
(determined as of the later of the date the Company adopts the amendment or the
date the amendment becomes effective) to a percentage less than the
non-forfeitable percentage computed under the Plan without regard to the
amendment. If the Company amends the vesting schedule, each Participant having
completed at least 3 Years of Service with the Company before the expiration of
the election period may irrevocably elect during the election period to have the
non-forfeitable percentage of his Account balance computed under the Plan
without regard to the amendment. For purposes of the preceding sentence the
election period shall begin no later than the date the Plan amendment is adopted
and end no earlier than the latest of (i) the date which is 60 days after the
day the Plan amendment is adopted; (ii) the date which is 60 days after the day
the Plan amendment becomes effective, or (iii) the date which is 60 days after
the day the Participant is given written notice of the Plan amendment by the
Company or the Trustees. The Plan Administrator, as soon as practicable, shall
forward a true copy of any amendment to the vesting schedule to each affected
Participant, together with an explanation of the effect of the amendment, the
appropriate form which the Participant may make an election to remain under the
vesting schedule provided under the Plan prior to the amendment and notice of
the time within which the Participant must make an election to remain under the
prior vesting schedule.
 
 
71

--------------------------------------------------------------------------------

 
 
ARTICLE FIFTEEN
 
Repurchase of Company Securities
 
15.1        Shares of Company Securities distributed by the Trustees shall be
subject to a “right of first refusal” which shall provide that, prior to any
subsequent transfer, such shares must first be offered in writing to the Company
and then if refused by the Company, to the Trust at the then Fair Market Value,
or, if greater, at the purchase price offered by the first buyer making a good
faith offer to purchase. A bona fide written offer from an independent
prospective buyer shall be deemed to be the Fair Market Value of such shares for
this purpose. The Company and the Trustees (on behalf of the Trust) shall have
14 days from the date of refusal on the same terms offered by the prospective
buyer. A Participant (or Beneficiary) entitled to a distribution of Company
Securities shall be required to execute an appropriate stock transfer agreement
evidencing the right of first refusal prior to receiving a certificate for
Company Securities. The right of first refusal shall be administered in
accordance with Treasury Regulation Section 54.4975-7(b)(9).
 
15.2        The Company shall issue a “put option” to each Participant receiving
to a distribution of Company Securities from the Trust if such Company
Securities are not readily tradeable on an established market when distributed,
or are subject to a trading limitation. The put option shall permit the
Participant (or his Beneficiary) to sell such Company Securities to the Company
at any time during 2 option periods at their then Fair Market Value.
 
The first put option shall be a period of at least 60 days beginning on the date
of distribution of Company Securities to the Participant. The second put option
period shall be at least 60 days beginning after the new determination of the
Fair Market Value of Company Securities by the Trustees (and notice to the
Participant) in the next following Plan Year. The Company may permit the
Trustees to direct the Plan to purchase Company Securities tendered to the
Company under a put option.
 
 
72

--------------------------------------------------------------------------------

 
 
Payment by the Company of Securities put to it pursuant to this Section 15.2
shall be made (A) in a single sum within 30 days after such put option is
exercised if such securities were part of an installment distribution, or (B) if
such securities were distributed to the Participant as part of a total
distribution, in a single sum or substantially equal periodic installments (not
less frequently than annually) over a period beginning not later than 30 days
after the exercise of the put option and not exceeding 5 years, with adequate
security provided and reasonable interest charged on unpaid installments. The
put option shall be administered in accordance with Treasury Regulation Section
54.4975-7(b)(l0), (11) and (12).
 
15.3        Shares of Company Securities held or distributed by the Trustees may
include such legend restrictions on transferability as the Company may
reasonably require to assure compliance with applicable Federal and state
securities laws. Except as otherwise provided herein, no shares of Company
Securities held or distributed by the Trustees may be subject to a put, call or
other option or buy-sell or other similar arrangement.
 
15.4        If shares of Company Securities are not readily tradeable on an
established securities market, all valuations of such shares with respect to an
activity carried on by the Plan shall be made by an independent appraiser
meeting the requirements similar to the requirements for an appraiser under
regulations promulgated by the Security of the Treasury or his delegates
pursuant to Section 170(a)(1) of the Code.
 
15.5        The provisions of this Article Fifteen shall continue to apply to
shares of Company Securities even if the Plan ceases to be an Employee Stock
Ownership Plan under Section 4975(e)(7) of the Code.
 
 
73

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Plan has been executed this _________ day of
______________ of 2011.
 

 
STANDARD MOTOR PRODUCTS, INC.
         
By:
             
Title: 
         
TRUSTEES
               
Carmine J. Broccole, Trustee
               
James J. Burke, Trustee
               
Sanford Kay, Trustee
               
Robert H. Martin, Trustee
               
Thomas Tesoro, Trustee



 
74

--------------------------------------------------------------------------------

 
 
Appendix I
 
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST
         OF STANDARD MOTOR PRODUCTS, INC.         
 
Special provisions relating to the Employee Stock Ownership Plan and Trust of
Standard Motor Products, Inc. (“ESOP”) and the participation of the employees of
the Guaranteed Parts/Sorensen Division of Wickes Manufacturing Company, Inc. who
transferred their employment to the Company on October 26, 1989 (“Transferred
Employees”).
 
 
1.
For the purposes of determining a Transferred Employee’s vesting under the ESOP,
and for purposes of determining any Hour of Service requirement with respect to
eligibility for allocations for a Plan Year, all service from each such
Transferred Employee’s last date of hire with Wickes Manufacturing Company, Inc.
shall be recognized.

 
 
2.
Each Transferred Employee who was an employee of Wickes Manufacturing Company,
Inc. on June 30, 1989 shall be eligible to participate in the ESOP on January 1,
1990. Each other Transferred Employee (those Transferred Employees hired after
June 30, 1989) shall be subject to the Plan’s eligibility requirements as stated
in Article Two of the Plan taking into account for this purpose his service from
his late date of hire with Wickes Manufacturing Company, Inc.

 
 
3.
For the purpose of determining the 1990 ESOP allocation for those Transferred
Employees who became Participants in the ESOP on January 1, 1990, only
Compensation earned from October 26, 1989 shall be taken into consideration.

 
 
4.
Unless otherwise expressly provided to the contract, defined terms used in this
Appendix I shall have their same meaning as in the Plan.

 
 
 

--------------------------------------------------------------------------------

 